 

Case 3:21-cv-01416-MEM-DB Document 8 Filed 08/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE L. SMITH,

Plaintiff : CIVIL ACTION NO. 3:21-1416
Vv. : (JUDGE MANNION)
J. MOSS, et ai.,
Defendants
ORDER

 

In accordance with this Court's memorandum issued this same day, IT
iS HEREBY ORDERED THAT:

1. Plaintiffs motion to proceed in forma pauperis is
construed as a motion to proceed without full
prepayment of fees and costs and the motion (Doc.
5) is GRANTED.

2. The Complaint (Doc. 1) is deemed filed. .

3. Plaintiff must, and has agreed to, pay the full $350.00
filing fee regardiess of the outcome of the litigation.
(See Doc. 5).

4. Pursuant to 28 U.S.C. §1915(b)(1) and (2), the
Superintendent/Warden, or other appropriate official
at Plaintiffs place of confinement is directed to
deduct an initial partial filing fee of 20% of the greater
of:

(A) the average monthly deposits in the inmate’s
prison account for the past six (6) months, or

(B) the average monthly balance in the inmate’s
prison account for the past six (6) months.

 
 

Case 3:21-cv-01416-MEM-DB Document 8 Filed 08/26/21 Page 2 of 2

The initial partial filing fee shall be forwarded to the
Clerk of the United States District Court for the
Middie District of Pennsylvania, P.O. Box 1148,
Scranton, Pennsylvania, 18501-1148, to be credited
to the above-captioned docket number. In each
succeeding month, when the amount in the Plaintiff's
inmate prison account exceeds $10.00, the
Superintendent/Warden, or other appropriate official,
shall forward payments to the Clerk of Court equaling
20% of the preceding month’s income credited to
Plaintiff's prison account until the $350.00 fee is paid.
Each payment shall reference the above-captioned
docket number.

5. | The Clerk of Court is directed to send a copy of this
Order to the Superintendent/Warden of the institution
wherein Plaintiff is presently confined.

6. Plaintiffs complaint is DISMISSED without
prejudice pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

7. The Clerk of Court is directed to CLOSE this case.

8. Any appeal from this Order is DEEMED frivolous and
not in good faith. See 28 U.S.C. §1915(a)(3).

9] Malachy €. Mannion

MALACHY E. MANNION .

United States District Judge
DATE: August 26, 2021

21-1416-01-ORDER

 
